Citation Nr: 1643552	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-25 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a bilateral foot condition.

3.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1989.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In 2016, the Veteran submitted a motion to advance his case on the Board's docket on the basis of severe financial hardship.  This was accompanied by sufficient evidence that the Board now grants that motion.  Accordingly, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 
The issue of service connection for a cervical spine disability was perfected by a June 2015 Form 646.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to service connection for a lumbar spine disorder, a bilateral foot condition and a cervical spine disorder.  The record contains a letter from the Social Security Administration (SSA) indicating that the Veteran is receiving SSA benefits.  Therefore, VA's duty to assist has been triggered, and this matter must be remanded in order to obtain the Veteran's SSA records.  
It is also noted that during a personal hearing before the Board the Veteran indicated that he wished to submit a private medical opinion from his chiropractor.  See Transcript.  To the extent that the Veteran still wishes to submit such an opinion for consideration, he is encouraged to do so.

It is also noted that the Veteran testified at a Board hearing about falling during service and injuring his back.  He completed a form to assist in reconstructing medical data in May 2016.  An attempt should be made to reconstruct this information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's SSA records and associate them with the claims file.

2.  Attempt to reconstruct the Veteran's medical record per his May 2016 request.

3.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




